United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 16-4336
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                             Jaime Guerrero-Robledo

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                    Appeal from United States District Court
                     for the District of Nebraska - Lincoln
                                 ____________

                              Submitted: July 14, 2017
                                Filed: July 25, 2017
                                   [Unpublished]
                                   ____________

Before GRUENDER, BOWMAN, and SHEPHERD, Circuit Judges.
                       ____________

PER CURIAM.

       Jaime Guerrero-Robledo challenges the sentence the district court1 imposed
after he pled guilty to an immigration offense, pursuant to a plea agreement that

      1
      The Honorable John M. Gerrard, United States District Judge for the District
of Nebraska.
contained an appeal waiver. His counsel has filed a brief under Anders v. California,
386 U.S. 738 (1967), asking the court to disregard the appeal waiver, and arguing that
the sentence is substantively unreasonable. Counsel also seeks leave to withdraw.

       Upon careful review, we conclude that the appeal waiver is valid, applicable,
and enforceable. See United States v. Scott, 627 F.3d 702, 704 (8th Cir. 2010) (de
novo review of validity and applicability of appeal waiver); United States v. Andis,
333 F.3d 886, 889-92 (8th Cir. 2003) (en banc) (appeal waiver will be enforced if
appeal falls within scope of waiver, defendant knowingly and voluntarily entered into
plea agreement and waiver, and enforcing waiver would not result in miscarriage of
justice). In addition, we have independently reviewed the record, pursuant to Penson
v. Ohio, 488 U.S. 75 (1988), and have found no non-frivolous issues for appeal
outside the scope of the waiver. Accordingly, we dismiss this appeal, and we grant
counsel leave to withdraw.
                        ______________________________




                                         -2-